Citation Nr: 0616898	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty service from January 1983 to June 
1983, from August 1985 to October 1987, and from December 
1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Roanoke, Virginia.  That decision denied entitlement to 
service connection for a lower back disability and an 
increased evaluation for a left shoulder disorder.  

In January 2004, the Board issued a Decision/Remand on the 
two issues before it.  The Board denied entitlement to an 
increased evaluation and it remanded the other issue for the 
purpose of obtaining additional medical information.  The 
claim has since been returned to the Board.  

Notwithstanding the above, the appeal is once again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.


REMAND

In January 2004, the Board remanded this claim to the RO for 
the purpose of obtaining private hospital treatment records 
along with a VA etiological examination of the veteran's 
back.  The Board requested that a physician provide an 
opinion as to whether it is at least as likely as not that 
the veteran's current back disability was related to his 
military service or any incidents therein.  

The record indicates that the Appeals Management Center did 
contact the veteran to obtain authorization for the release 
of information from his private medical providers.  It also 
asked that the veteran provide the addresses of any medical 
providers.  It appears, although it is somewhat unclear to 
the Board, that the veteran returned the authorizations but 
he either provided incomplete or incorrect addresses of the 
medical providers.  Those providers were the Leila Hospital 
and the Battle Creek Hospital.  A check of internet indicates 
that these two concerns have merged and are now called and 
located at:

Battle Creek Health System
300 North Avenue
Battle Creek, Michigan  49017

Because inquiries have not been made of this health system 
with respect to the records of the veteran, the Board 
believes that the claim should be remanded so that any 
available records of the veteran may be obtained and included 
in the claims folder. 

Additionally, in the Decision/Remand, the Board specifically 
requested that the veteran undergo a medical examination in 
order to determine whether the veteran was currently 
suffering from a lower back disability, and if so, the 
etiology of said condition.  A review of the claims folder 
indicates that this was not accomplished.  It is the Board's 
opinion that the AMC/RO did not fully comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As an examination was not accomplished and this 
information is needed by the Board in order to properly 
evaluate the veteran's claim, the claim must be returned to 
the AMC/RO for the said information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the /AMCRO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since December 
1991 for a lower back disability, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO should specifically 
obtain the veteran's clinical treatment 
records from the doctors who treated him 
in Battle Creek, Michigan, and which now 
may be housed at the facility located at:  
Battle Creek Health System, 300 North 
Avenue, Battle Creek, Michigan 49017.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

2.  Only after all of the veteran's 
medical records have been obtained, if 
available and in existence, and included 
in the claims folder, the AMC/RO should 
arrange for the veteran to be examined by 
an appropriate specialist who has not 
previously examined him to determine 
whether the veteran now suffers from a 
lower back disability.  The claims folder 
and a copy of this remand are to be made 
available to the examiner to review prior 
to the examination.  Any indicated tests 
and studies should be conducted and all 
findings should be reported in detail.

The examiner is asked to discuss the 
etiology of any current disability of the 
spine, and he/she should express an 
opinion, supported by adequate medical 
rationale, as to whether it is at least 
as likely as not that any found disorder 
is related to the veteran's military 
service or any incident therein.  If a 
conclusion cannot be made concerning 
whether any found disorder is related to 
the veteran's military service, the 
examiner should then discuss the likely 
etiology of the found disability.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered must reference the complete 
claims folders and any inconsistent past 
diagnosis given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

